875 F.2d 866
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Franklin Carl PAULUS, Plaintiff-Appellant,v.SECRETARY OF the TREASURY, BUREAU OF ALCOHOL, TOBACCO, ANDFIREARMS, Defendant-Appellee.
No. 88-2120.
United States Court of Appeals, Sixth Circuit.
May 22, 1989.

Before ENGEL, Chief Judge and MERRITT and KRUPANSKY, Circuit Judges.

ORDER

1
Petitioner, Franklin Carl Paulus, appeals an order of the district court which affirmed a decision by respondent, Bureau of Alcohol, Tobacco and Firearms, to deny his application to remove firearms disabilities imposed pursuant to 18 U.S.C. Sec. 922(g).  Upon review of the record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In consequence of his convictions for various felonies during the mid to late 1970's, petitioner was prohibited from possessing and using firearms under 18 U.S.C. Sec. 922(g).  Pursuant to 18 U.S.C. Sec. 925(c), he filed an application for the removal of those disabilities with respondent, who subsequently declined to grant that relief on the basis of petitioner's extensive criminal history.  Petitioner then sought judicial review of that decision by the District Court for the Eastern District of Michigan, which affirmed the denial of his application to remove the disabilities.  This appeal ensured.


3
After careful review of the record, this court agrees that respondent did not act arbitrarily and capriciously in refusing to remove the firearms disabilities.   Bradley v. Bureau of Alcohol, Tobacco and Firearms, 736 F.2d 1238, 1240 (8th Cir.1984);  Kitchens v. Department of Treasury, 535 F.2d 1197, 1199 (9th Cir.1976) (per curiam).  Accordingly, the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.